NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case n0. 08-CV-0302, Judge Timothy C. Stanceu.

ETHAN ALLEN V. US 2

ON MOTION

Before DYK, Circuit Judge.
0 R D E R

The United States and United States Customs and
Border Protection (United States) move to exceedrthe
word limitation and file a principal brief of no more than
15,500 words. The appellants take no position. »

Upon consideration thereof,
lT IS ORDERED THATZ

(1) The motion is denied.

(2) The United States’ principal brief, not to exceed
14,000 Words, is due within 14 days of filing of this order.

FoR THE CoURT

8
SEP 2 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.  F°B

Jessica R. Toplin, Esq. RAL ClRCUfI'
Craig A. LeWis, Esq. SEp 2 8 2012

323 mrmoawv
crm